DETAILED ACTION
Applicant’s 09/23/2021 response to the previous 09/01/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20 as amended by the Examiner below and/or filed on 06/03/2020.

This application is subject to a Terminal Disclaimer.

Notice of Pre-AIA  or AIA  Status
Priority is claimed accordingly the earliest effective filing date is 05/19/2017.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 15/984,070 filed on 05/18/2018, now U.S. Patent 10,719,997 (“Parent Application”).  15/984,070 claims priority to Provisional Application 62/508,451 filed on 05/19/2017.  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Arguments
Applicant stated that they would file a Terminal Disclaimer for patent 10719997, accordingly the Double Patent Rejection set forth in the previous 09/01/2021 Office action is overcome and withdrawn.

Applicant’s 09/23/2021 amendments to the claims and arguments with respect to the rejection(s) set forth in the previous 09/01/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nazish Shabbir on 12/10/2021.

The application has been amended as follows: 

AMEND CLAIM 1 TO READ:
A prognostic vehicle diagnostic system configured for monitoring the relative health of one or more vehicle components, the system comprising: at least one voltage sensor secured within a vehicle and configured to monitor a voltage output of one or more vehicle electrical components and generate telematics data based on the voltage output of the one or more vehicle electrical components; and a computing entity in wireless communication with the vehicle, the computing entity configured to: receive telematics data from the at least one voltage sensor, wherein the telematics data comprises a plurality of telematics data points each indicative of the voltage output of the one or more vehicle electrical components; store the received telematics data within a telematics data file to form a telematics data signature for the one or more vehicle electrical components; generate an inquiry to identify at least one predetermined performance metric for one or more types of telematics data to be retrieved, wherein the at least one predetermined metric comprises detecting a threshold value for a moving average voltage output for the one or more vehicle electrical components; retrieve the at least one identified predetermined performance metric comprising the threshold value for the moving average voltage output and a reference data signature for the one or more vehicle electrical components that is indicative of how the one or more vehicle electrical components performs as a function of time, wherein the reference data signature identifies a threshold vehicle electrical failure level for the one or more vehicle electrical components and 4233056.294478Continuation Application wherein the at least one 
generating a notification to a user that the vehicle should not be utilized until the vehicle electrical component is repaired.

AMEND CLAIM 8 TO READ:
A prognostic vehicle diagnostic system configured for monitoring the relative health of a vehicle battery, the system comprising: at least one voltage sensor secured within a vehicle and configured to monitor a voltage output of a vehicle battery and generate telematics data based on the voltage output of the vehicle battery; and a computing entity in wireless communication with the vehicle, the computing entity configured to: receive telematics data from the at least one voltage sensor, wherein the telematics data comprises a plurality of telematics data points each indicative of the voltage output of the vehicle battery; store the received telematics data within a telematics data file to form a telematics data signature for the vehicle battery; 4433056.294478Continuation Application generate an inquiry to identify at least one 

AMEND CLAIM 15 TO READ:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable 
generating a notification to a user that the vehicle should not be utilized until the vehicle starter is repaired.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US20090043441A1 to Breed and US20130221973A1 to Whisenand fails to teach or render obvious, inter alia a prognostic vehicle diagnostic system configured for monitoring the relative health of one or more vehicle components, the system comprising: at least one voltage sensor secured within a vehicle and configured to monitor a voltage output of one or more vehicle 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  
For example WO 2018104966 A1 to KUMAR MAINI CHETAN et al. teaches a diagnostic prognostic system monitoring the health of a Battery in for example, paras:
“[0018] The BMM 101 and the TCU 103 can perform functions related to the State of Charge (SOC) of the battery 100, state of health of the battery 100, 

[0024] The memory 107 can further comprise of a means to identify itself to external entities, the type of battery module/cell being used, limits of operating parameters for the specific battery 100, state of charge at any given moment (either by 'local calculation' by the BMM 101 or 'value received' from external devices over the communication interface), ageing information of the battery 100 in real time terms (comprising of information such as dates of installation and commissioning, current date, and so on), cyclic ageing information (such as number of full and partial cycles of charging and discharging the module has been subjected to since commissioning/previous charging and so on), salient usage parameters (such as average and peak stresses of voltages, currents, temperatures, depth of discharge), external sensors (such as environmental sensors), battery performance parameters (such as State of Health, State of Function, Internal resistance and so on, which can be computed by the BMM 101 or received from external devices over the communication interface 108). The memory 107 can comprise of a dynamic key, which is changed every time that battery is being inserted into a host device from a swap station. The memory 107 can also comprise of additional information such as information related to warranty, second life, and so on.” 

However, this prior art does not teach or render obvious the claimed invention for at least the reasons set forth above, because the prior art does not teach inter alia “retrieving the at least one identified predetermined performance metric comprising the threshold value for the moving average voltage output and a reference data signature for the one or more vehicle electrical components that is indicative of how the one or more vehicle electrical components performs as a function of time,”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20211210

/BEHRANG BADII/Primary Examiner, Art Unit 3665